 

Case 1:19-cr-10459-RWZ Document110 Filed 12/06/19 Page Se 4 37
i 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT 5?

   

 

for the .
District of Massachusetts _ _¢t
2 =
United States of America e C :
V. ) i
MICHAEL MARRERO, ) Case No. C
A/K/A “KING CLUMSY” ) | {= Q- low 4 2 wy
| INBB
—_ )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

ee

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without nessa delay
(name of person to be arrested) — Michael Marrero, a/k/a "King Clumsy" oe
who is accused of an offense or violation based on the following document filed with the court:

 

 

M Indictment O Superseding Indictment © Information © Superseding Information Complain
1 Probation Violation Petition Supervised Release Violation Petition 1 Violation Notice O Order GEthe Court

cm
2
This offense is briefly described as follows:

18 U.S.C. § 1962(d) - Conspiracy to Conduct Enterprise Affairs Through a Pattern of Racketeering Activity

 

 

 

 

 

 

 

 

 

Date: 12/04/2019
City and state: _ Boston, Massachusetts _ _ Je Jig
Return

This warrant was received on (dare) __ , and the person was arrested on (dare) _
at (city and state) —_
Date; fee te Fe a ee

| yes S| q Afresting officer's signature
~ Printed name and title SO

 

 
